DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-11, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising: at least one processor in communication with at least one storage device, when executing executable instructions, causes the system to perform operations including: 
obtaining a reference waveform of a tube voltage of a radiation source of a scanner; 
causing a high voltage generator to generate the tube voltage changing according to the reference waveform; 
wherein the reference waveform includes a superposition of a sine wave and one or more harmonics corresponding to the sine wave, a frequency of at least one of the one or more harmonics being an integer multiple of a frequency of the sine wave and including all imitations recited in independent claim 1.
As per claim 12, the examiner found no reference in the prior art that disclosed or rendered obvious an imaging device comprising: 
a radiation source configured to generating radiation rays when a tube voltage is provided to the radiation source, wherein a reference waveform is formed based on a superposition of a sine wave and one or more harmonics corresponding to the sine wave, a frequency of one of the one or more harmonics being an integer multiple of a frequency of the sinewave and including all imitations recited in independent claim 12.
As per claim 13 and dependent claims 14-20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
causing a high voltage generator to generate a tube voltage changing according to a reference waveform; wherein the reference waveform is formed based on a superposition of a sine wave and one or more harmonics corresponding to the sine wave, a frequency of at least one of the one or more harmonics being an integer multiple of a frequency of the sine wave and including all imitations recited in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    296
    490
    media_image1.png
    Greyscale

U.S. Patent Application Publication 20160192466 
[0030] Referring now to FIG. 4, a graph illustrating a waveform 80 which may be produced by the controlled high voltage generator system of FIG. 3 is shown. The high voltage generator system 28 may provide the voltage level 50 corresponding to a low voltage 82 at certain times and a high voltage 84 at other times, according to a period, for a dual energy scan. To complete the dual energy, the high voltage generator system 28 switches from cycle to cycle, between the low voltage and the high voltage, at a view rate frequency range of 500 Hz to 10 kHz. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884